Continuation of section 3 of PTO-303:

New limitations will require a new search; e.g., the amendments made to claim 1 including “causing, for at least some such parallel layers and prior to the formation of subsequent parallel layers”

Applicant argues that the examiner is improperly interpreting the disclosure of Pattison as disclosing “calculating the parameters of the taper based on spray characteristics of the spray material” in that Pattison simply shows that it is possible to spray a second layer onto a first layer to produce a vertical surface, and that Pattison fails to explain the means by which the second layer is programmed. The examiner is not persuaded by this argument and respectfully points out several points. Firstly, Pattison discloses there is more to the process than simply showing that it is possible, for example this excerpt “…CGDM has been developed to deposit thick coatings and spray resolution, as well as multiple-layer deposition and edge effects become important. Starting from the deposition of simple multi-layer coatings and ending with the fabrication of complex components containing embedded devices, the strategies required to successfully deposit the necessary material are discussed” (page 630, Build Strategies). As such, the teachings of which take into consideration coating/layer thickness, spray resolution, multiple-layer deposition, and edge effects are considered to be analogous to those disclosed by applicant within paragraph [0034] of the published applicant, e.g., “spray duration, rate of powder feed, spray velocity, temperature of the powder/spray, and type of spray material being used”. To elaborate, the teaching of Pattison reciting “deposit thick coating” necessarily requires basic knowledge of the spray duration and rate of powder feed, this process does not simple happen by accident or sheer luck, 
Applicant argues that there is no teaching by Pattison as to how to interrogate the powder feed rate or traverse rate to arrive at the requirements of the second layer. The examiner is not persuaded by this argument and respectfully points out that this type of knowledge is within the level of skill expected by one of ordinary skill in the art. To elaborate, MPEP 2141.03 explains what is expected by one of ordinary skill, e.g., "A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton." KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 421, 82 USPQ2d 1385, 1397 (2007). "[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle." Id. at 420, 82 USPQ2d 1397. Office personnel may also take into account "the inferences and creative steps that a person of ordinary skill in the art would employ." Id. at 418, 82 USPQ2d at 1396. As such, the examiner points out that additive manufacturing using powdered materials has been studied and in commercial use for over two decades - it is well within the skill and capabilities to one of ordinary skill to understand the fundamental aspects of the technology including interrogating the powder feed rate and traverse rate. 
Applicant argues that Maev adds nothing material to Pattison’s disclosure that it is possible to spray a second layer onto a first layer to produce a vertical surface. The examiner disagrees and respectfully points to Figures 1(a-b), 2-3, 7(a-b); paragraphs [0005], [0020], [0024], and [0026]-[0028]. These areas within Maevs disclosure are the cited areas from the previous office action that are considered by the examiner to add to the disclosure of Pattison. 
In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  
Applicant argues that the process of Maev belongs to a class of “closed-loop” control strategies of which are known to those skilled in the art to consist of a productive action, the outcome of which is measured, whereupon the measurement is used to determine or modify a subsequent productive action, whereas the instant invention is drawn to an open-loop control. The examiner respectfully points out that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). In this case, the combined teachings of the references would suggest to one of ordinary skill that when using cold spray technology to produce a three-dimensional object of which incorporates multiple orientations at various distances, taking into consideration the spray angle and nozzle positions would allow for corrective action to be performed during the build process. 
Applicant argues that Maev specifically relied on measurement of the taper angle, whereas the applicant relied on calculation of the taper angle. The examiner is not persuaded by this arguments and points out that as pointed out in the previous action, Maev also must calculate the parameters of the taper based on the spray characteristics, e.g., see Figures 1(a-b), 2-3, 7(a-b); paragraphs [0005], [0020], [0024], and [0026]-[0028].  
Applicant argues that “Given that closed-loop control is more expensive and complicated than open-loop control, it is hard not to conclude that Maev did not succeed in determining a reliable-enough method for calculating the taper angle, and instead elected to measure it”. The examiner points out that this statement is completely speculative and fails to comply with 37 CFR 1.111(b) because the argument amounts to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Applicant argues that it would be wrong to conclude that Maev, with or without Pattison, teaches in a direction that would result in Applicant’s claims, if one considers all the necessary elements of such a solution and in addition to the calculation of the nozzle angles, the method also requires an overarching strategy to combining the individual tracks to form a desired shape. Again, the examiner points out that this arguments fails to comply with 37 CFR 1.111(b) because the argument amounts to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Applicant argues that in both Maev and Pattison, the manufacturing techniques include the ongoing addition of the layers at a series of different angles based on the shape of the previous deposit geometry and graphically represented within Figure 5 of Pattison and/or Figure 1a of Maev; whereas the applicants inventions differs materially from this strategy in that is significant portion of the deposition is conducted with the nozzle in the vertical orientation regardless of the angle of the previous layer. The examiner respectfully points out that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Applicant argues that the examiner contradicts Pattison by stating “Pattison does not teach the applicator and substrate being at a second angular orientation and distance to fill in a taper” whereas Pattison discloses “In order to create vertical walls without edge milling, a 4/5-axis system is required…by tilting the nozzle so that is deposits normal to the inclined surface of the previous track, material deposition in the correct orientation to generate a vertical surface”. The examiner is not persuaded by this argument and stands by the original stance that Pattison does not teach the applicator and substrate being at a second angular orientation and distance to fill in a taper” and points out that applicant that Maev and/or Bheda are relied upon for these limitations. 
Applicant argues that the instant invention and Bheda are “drastically different”. The examiner is not persuaded by this argument and points out that it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, both the disclosure of Bheda and applicant are in the same field of endeavor. 

 /RYAN L HECKMAN/ Examiner, Art Unit 1735                                                                                                                                                                                                       

/PAUL A WARTALOWICZ/Primary Examiner, Art Unit 1735